Cook, P. J.,
delivered the opinion of the court
There is one question raised by this record, which, in our opinion, is decisive of this appeal, and we will consider no other point raised by the briefs of counsel. The case was considered and decided by Division A, and the opinion then rendered will he found reported in 110 Miss. 859, 71 So. 9. After this opinion was rendered counsel for appellee filed a motion, asking that the judgment rendered in response to the opinion he set aside and vacated, and, for reasons satisfactory to Division A, this motion was sustained, and the record was then submitted to the court en banc, on briefs, and this opinion is therefore the opinion of the court sitting en banc.
The determinative question referred to in the beginning of this opinion is this: Is chapter 239, Laws of 1908, violative of section 112 of the state Constitution1? The land involved in this suit, it is admitted, was assessed under that act of the legislature, and this action was instituted to confirm a tax title obtained by virtue of a tax sale under the authority of an assessment made under the aforementioned chapter 239. Section 1 of said act authorized the board of supervisors of Lincoln county “in its discretion, at its regular meeting in April, 1908, to order an .assessment of the lands of the county to be in lieu of the last . . . assessment of lands therein.” The board of supervisors, in' pursuance of the authority thus granted, ordered a special assessment of the lands of the county in lieu of the regular theretofore made in 1906 under the general laws of the state, and the land in controversy in this suit was sold for the nonpayment of the taxes so assessed.
Without copying into this opinion section 112 of the Constitution, we will refer to the language of the section believed to be pertinent to the law of this case. The first sentence of the section commands that “taxation shall be uniform and equal throughout the state.” The third sentence of the Constitution contains this mandate: “Property shall be assessed for taxes under *66general laws, and by uniform rules.” A law for tlxe assessment of taxes that is not general in its scope and does not provide a rule consistent with the general rule, violates both of the rules prescribed by the Constitution. The law under review does not purport to be a general law; it is, in terms, a special law, and local in its application. The law undertakes to provide for some real or imaginary condition existing in Lincoln county, and then authorizes an assessment of lands in Lincoln county not authorized in the remaining counties of the state. If this law is not void, it is manfest that special and different laws for every county of the state could be passed. The known fecundity of the legislative mind resulted in the adoption of this limitation upon their procreative powers. It is one of the well-known facts that members of the legislature either believe, or some of their constituents believe, that they represent a constituency different from the common run of folks, and therefore a special bill must be passed limited to the peculiar conditions at home. This fact accounts for the numerous special laws, a very' large portion of which serve no good purpose. So it was the makers of the Constitution put on the brakes so far as the assessment of property is concerned, or, rather, to be more accurate, the people in convention assembled attempted to make it plain that special laws for the assessment of property should never be introduced or passed. There are numerous “shall nots” in the Constitution that are habitually disregarded, and the one under discussian comes in for frequent contemptous treatment for no apparent or imaginable reason.
It seems that a mere casual reading of the section in point would convince one that the act of the legislature (chapter 239, Laws of 1908) is in direct and palpable conflict with section 112 of the Constitution; at least we so believe; and the judgment of the chancery court of Lincoln county so holding is approved.

Affirmed.